t c summary opinion united_states tax_court bruce k and marina v ney petitioners v commissioner of internal revenue respondent docket no 10257-05s filed date bruce k and marina v ney pro sese roger w bracken for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on the parties’ cross-motions for partial summary_judgment pursuant to rule a summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the issue for decision is whether a claimed charitable_contribution_deduction should be disallowed for failure to meet the substantiation requirements under sec_1_170a-13 income_tax regs we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law as explained in detail below we shall grant respondent’s motion for partial summary_judgment and deny petitioners’ motion for partial summary_judgment background petitioners owned two parcels of land in felton delaware which the parties refer to as procko farm and webber farm respectively collectively the properties in the late 1990s petitioners contacted the delaware agricultural lands preservation foundation dalpf about selling their development rights to the properties dalpf is a state instrumentality that was established in part to prevent the conversion of delaware’s existing farmland to industrial or residential use dalpf accomplishes this goal by purchasing development rights to agricultural lands landowners who sell their development rights retain title to their property but they agree to use it solely for agriculture or related purposes at dalpf’s request the properties were appraised by real_property consultants inc rpc rpc inspected both procko farm and webber farm in date and prepared an appraisal document for each property rpc appraised the development rights to procko farm at dollar_figure and the development rights to webber in their motion for partial summary_judgment petitioners also seek to shift the burden_of_proof to respondent pursuant to sec_7491 because we render a decision as a matter of law we decide the parties’ motions without regard to the burden_of_proof farm at dollar_figure each rpc appraisal document indicates an appraisal date of date and states the purpose of this appraisal is to estimate the market_value of the subject property’s development rights in accordance with the delaware agricultural lands preservation foundation emphasis omitted neither appraisal document states that it was prepared for income_tax purposes in date petitioners commissioned a second company dover consulting services inc dcs to appraise webber farm dcs valued the webber farm development rights at dollar_figure as of date the appraisal document states that it was prepared to derive the market_value of the development rights of the property in accordance with the delaware agricultural lands preservation foundation provisions and for no other use the appraisal document does not state that it was prepared for income_tax purposes for convenience we refer collectively to the rpc appraisals and the dcs appraisals as the appraisals on date petitioners sold the development rights to procko farm to dalpf for dollar_figure on the same day petitioners sold the development rights to webber farm to dalpf for dollar_figure dcs did not appraise procko farm in all amounts are rounded to the nearest dollar petitioners filed their joint federal_income_tax return on date reporting a noncash charitable_contribution of dollar_figure attached to their return was a form_8283 noncash charitable_contributions form_8283 instructs the taxpayer to provide inter alia a description of the donated property the date of its acquisition and if the property was sold in a bargain sale the amount the taxpayer received from the donee petitioners’ form_8283 describes the donated property as farmland and lists the date_of_acquisition as various it does not identify the contribution as a bargain sale or indicate that petitioners received payment from dalpf form_8283 includes a section titled donee acknowledgment this section instructs the donee to acknowledge that it is a qualified_organization under sec_170 and that it received the property in question petitioners’ form_8283 was not signed by a representative of dalpf form_8283 also includes a section titled declaration of appraiser this section instructs the appraiser of the donated property to sign the following statement i declare that i am not the donor the donee a party to the transaction in which the donor acquired the property employed by or related to any of the foregoing persons and if regularly used by the donor donee or party to the transaction i performed because petitioners reported adjusted_gross_income of dollar_figure their claimed deduction was limited to dollar_figure the majority of my appraisals during my tax_year for other persons also i declare that i hold myself out to the public as an appraiser or perform appraisals on a regular basis and that because of my qualifications as described in the appraisal i am qualified to make appraisals of the type of property being valued furthermore i understand that a false or fraudulent overstatement of the property value as described in the qualified_appraisal or this form may subject me to the penalty under sec_6701 aiding_and_abetting the understatement_of_tax liability the form_8283 attached to petitioners’ tax_return was not signed by an appraiser respondent examined petitioners’ tax_return and sent petitioners an information_document_request idr in date the idr requests a form_8283 signed by the appraiser and the donee as well as complete real_estate appraisals for procko farm and webber farm the idr advises petitioners to be sure that the appraisal reports that you submit are ‘qualified appraisals’ as defined in treasury regulation sec_1_170a-13 in date petitioners provided respondent with a separate form_8283 for each of the properties the forms were signed by a representative of dalpf but were not signed by an appraiser a letter from william denman an attorney for dalpf explains that the appraisers from rpc were not willing to sign the forms respondent issued petitioners a notice_of_deficiency in date respondent disallowed in full the claimed deduction and determined a dollar_figure deficiency in petitioners’ income_tax petitioners filed a petition for review of respondent’s determination petitioners resided in magnolia delaware when their petition was filed in date dcs prepared an additional appraisal document for each property the appraisals each appraisal document states that it was prepared for tax purposes and to provide a retrospective market_value of the subject property as of date dcs appraised the development rights to procko farm at dollar_figure and the development rights to webber farm at dollar_figure petitioners provided respondent with copies of the appraisal documents in date along with a form_8283 signed by philip mcginnis president of dcs discussion deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 in general sec_170 allows as a deduction any charitable_contribution made within the taxable_year a taxpayer who sells a property interest for le sec_5 sec_170 generally does not permit a deduction for a charitable gift of property consisting of less than the donor’s entire_interest in the property 126_tc_299 an exception applies in the case of a qualified_conservation_contribution sec_170 see also sec_170 defining qualified conservation continued than fair_market_value ie makes a bargain sale to a charity is typically entitled to a charitable_contribution_deduction equal to the difference between the fair_market_value of the property interest and the amount_realized from the sale see 86_tc_243 musgrave v commissioner tcmemo_2000_285 sec_1_170a-4 income_tax regs a charitable_contribution is allowed as a deduction however only if verified under regulations prescribed by the secretary sec_170 stark v commissioner supra pincite in congress enacted section of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_691 defra section instructs the secretary to prescribe heightened substantiation requirements for certain noncash charitable_contributions defra section provides that the regulations shall require the taxpayer to obtain a qualified_appraisal of the property to attach an appraisal_summary to the tax_return on which the deduction is claimed and to include on the tax_return such additional information as the secretary may prescribe defra section provides the following definitions continued contribution because we shall grant respondent’s motion for partial summary_judgment we need not decide whether the sale of development rights to dalpf constitutes a qualified_conservation_contribution appraisal_summary --for purposes of this subsection the appraisal_summary shall be in such form and include such information as the secretary prescribes by regulations such summary shall be signed by the qualified_appraiser preparing the qualified_appraisal and shall contain the tin of such appraiser such summary shall be acknowledged by the donee of the property appraised in such manner as the secretary prescribes in such regulations qualified_appraisal --the term qualified_appraisal means an appraisal prepared by a qualified_appraiser which includes-- a a description of the property appraised b the fair_market_value of such property on the date of contribution and the specific basis for the valuation c a statement that such appraisal was prepared for income_tax purposes d the qualifications of the qualified_appraiser e the signature and tin of such appraiser and f such additional information as the secretary prescribes in such regulations the principal objective of defra section was to allow the commissioner to obtain sufficient return_information in order to deal more effectively with the prevalent use of charitable_contribution overvaluations 109_tc_258 citing s comm on finance deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date s prt vol i pincite s comm print and staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 j comm print affd without published opinion 166_f3d_332 4th cir i substantiation requirements pursuant to defra section the secretary has prescribed regulations for taxpayers claiming deductions in excess of dollar_figure for certain charitable_contributions of property see generally sec_1_170a-13 income_tax regs the regulations require the taxpayer inter alia to obtain a qualified_appraisal and attach a fully completed appraisal_summary to the tax_return sec_1_170a-13 income_tax regs the regulations provide detailed definitions for the terms qualified_appraisal and appraisal_summary as well as for other pertinent terms we discuss only those portions of the definitions that are relevant to the parties’ motions a qualified_appraisal a qualified_appraisal is an appraisal document that relates to an appraisal that is made not earlier than days before the date of contribution of the appraised property nor later than the due_date of the return on which a deduction is first claimed is prepared signed and dated by a qualified_appraiser includes a statement that the appraisal was prepared for income_tax purposes and includes the appraised fair_market_value of the property on the date or expected date of contribution sec_1_170a-13 b ii g i iv b income_tax regs b qualified_appraiser a qualified_appraiser is an individual who includes on the appraisal_summary a declaration that the individual either holds himself or herself out to the public as an appraiser or performs appraisals regularly the appraiser is qualified to make appraisals of the type of property being valued and the appraiser understands that an intentionally false or fraudulent overstatement of the value of the property described in the qualified_appraisal or appraisal_summary may subject the appraiser to a civil penalty under sec_6701 for aiding_and_abetting an understatement_of_tax liability sec_1 170a- c i a b d income_tax regs an individual is not a qualified_appraiser if the individual is the donor the donee any person employed by the donor or donee or an appraiser who is regularly used by the donor or donee and who does not perform most of his or her appraisals for other persons sec_1 170a- c iv a c d f income_tax regs c appraisal_summary an appraisal_summary means a summary of a qualified_appraisal that is made on the form prescribed by the internal_revenue_service form is signed and dated by the qualified_appraiser who prepared the qualified_appraisal is signed and dated by the donee and includes the following information b a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was contributed d the manner of acquisition eg purchase exchange gift or bequest and the date_of_acquisition of the property by the donor h for charitable_contributions made after date a statement explaining whether or not the charitable_contribution was made by means of a bargain sale and the amount of any consideration received from the donee for the contribution i the name address and the identifying number of the qualified_appraiser who signs the appraisal_summary j the appraised fair_market_value of the property on the date of contribution k the declaration by the appraiser described in paragraph c i of this section regarding the imposition of a penalty under sec_6701 for aiding_and_abetting an understatement_of_tax liability m such other information as may be specified by the form sec_1_170a-13 and ii income_tax regs ii petitioners’ compliance with the substantiation requirements a strict compliance petitioners concede that they did not strictly comply with the substantiation requirements in the regulations indeed the appraisals were made more than days before the date of contribution they do not state that they were prepared for income_tax purposes and they do not appraise procko farm and webber farm on the date of contribution see sec_1 170a- c i a g i income_tax regs in addition petitioners concede that rpc was not a qualified_appraiser because rpc was employed by dalpf see sec_1_170a-13 income_tax regs with respect to the appraisals by dcs the appraisal documents state that they were prepared for tax purposes and that they are valuing the properties as of the date of contribution however the appraisals were made more than years after the due_date of petitioners’ tax_return and therefore were not timely see sec_1_170a-13 income_tax regs in addition to these defects the form_8283 attached to petitioners’ tax_return was not signed by an appraiser or by the donee it does not list the date_of_acquisition for either property and it does not state whether either contribution was made by means of a bargain sale or indicate that petitioners received payments from dalpf see sec_1_170a-13 and ii income_tax regs in their motion for partial summary_judgment petitioners assert that the sale of development rights to dalpf was a bargain sale petitioners have not explained why they failed to describe it as such on the form_8283 noncash charitable_contributions b substantial compliance having failed to strictly comply with the substantiation requirements petitioners assert they are entitled to a deduction because they substantially complied with the regulations the doctrine_of substantial compliance is designed to avoid hardship in cases where a party does all that can reasonably be expected of him but he nonetheless has failed to comply with the requirements of a statutory provision estate of chamberlain v commissioner tcmemo_1999_181 affd 9_fedappx_713 9th cir this court has applied the substantial compliance doctrine and excused taxpayers from strict compliance with procedural regulatory requirements provided that the taxpayers substantially complied by fulfilling the essential statutory purpose id and cases cited therein petitioners rely primarily on 100_tc_32 in bond the taxpayers contributed_property that was appraised by a qualified_appraiser within the specified period the appraiser signed the form_8283 and included on it nearly all of the information required in a qualified_appraisal the appraiser did not prepare a separate appraisal document however nor did he list his qualifications on the form_8283 id pincite shortly after the commissioner began examining the taxpayers’ tax_return the appraiser provided the government with a letter describing his qualifications in detail id pincite the commissioner nevertheless disallowed the claimed deduction because the taxpayers had failed to strictly comply with the requirements set forth in the regulations the taxpayers sought review in this court to decide whether the doctrine_of substantial compliance applied the court examined whether the requirements of the regulations are mandatory or directory with respect to the purpose of sec_170 id pincite we held that at the outset it is apparent that the essence of sec_170 is to allow certain taxpayers a charitable deduction for contributions made to certain organizations it is equally apparent that the reporting requirements of sec_1_170a-13 income_tax regs are helpful to respondent in the processing and auditing of returns on which charitable deductions are claimed however the reporting requirements do not relate to the substance or essence of whether or not a charitable_contribution was actually made we conclude therefore that the reporting requirements are directory and not mandatory id the court then concluded that because the taxpayers had provided substantially_all of the information specified in the regulations the denial of a charitable deduction would constitute a sanction which is not warranted or justified id pincite we noted however that bond was not a case where the taxpayers failed to obtain a timely appraisal of the donated property and thereby failed to establish its value id petitioners argue that like the taxpayers in bond they substantially complied with the regulations denying them a deduction for failure to strictly comply with the regulations would petitioners believe constitute an unwarranted sanction respondent in contrast argues that petitioners did not substantially comply with the regulations respondent argues that bond is distinguishable because petitioners failed to obtain a qualified_appraisal respondent argues that petitioners’ case is more factually similar to cases such as 109_tc_258 and d’arcangelo v commissioner tcmemo_1994_572 in hewitt the taxpayers donated non-publicly traded stock the taxpayers claimed a charitable_contribution_deduction and attached a form_8283 to their tax_return the taxpayers did not have the stock appraised instead they calculated the value of the stock on the basis of prices reflected in recent third-party trading activity hewitt v commissioner supra pincite the commissioner did not dispute that the amount of the claimed deduction represented the fair_market_value of the contributed stock nevertheless the commissioner disallowed most of the claimed deduction because the taxpayers had not obtained a qualified_appraisal id pincite the court held that the taxpayers had not substantially complied with the regulations in distinguishing bond v commissioner supra we noted that the reporting requirements of sec_1_170a-13 income_tax regs were directory not mandatory but nothing in bond relieves the taxpayers of the requirement of obtaining a qualified_appraisal hewitt v commissioner supra pincite although the value of the stock was not in dispute the qualified_appraisal requirement is imposed by defra section id pincite the doctrine_of substantial compliance could not excuse the taxpayers’ failure to comply with that requirement id pincite- in d’arcangelo v commissioner supra the taxpayers donated art supplies to a high school and claimed a charitable_contribution_deduction the taxpayers attached a form_8283 to their tax_return along with a letter of appraisal from the high school principal at trial the taxpayers also introduced expert testimony concerning the value of the donated property the court held that the taxpayers had failed to obtain a qualified_appraisal and therefore had not substantially complied with the regulations the principal was not a qualified_appraiser because he was employed by the donee and did not regularly perform appraisals the taxpayers’ expert witness performed only a cursory inspection of the donated items several years before the date of contribution and he was generally unfamiliar with the condition of the items as of that date we stated that unlike the taxpayers in bond the taxpayers did not merely fail to attach evidence of a qualified_appraisal they altogether failed to obtain a qualified_appraisal d’arcangelo v commissioner supra turning to the facts of the instant case we agree with respondent that petitioners did not substantially comply with the regulations for the reasons discussed supra none of the appraisals that petitioners obtained is a qualified_appraisal unlike the reporting requirements at issue in bond the qualified_appraisal requirement is mandatory not merely directory our caselaw is clear that we cannot apply the doctrine_of substantial compliance to excuse a taxpayer’s failure to meet this requirement see eg hewitt v commissioner supra pincite- d’arcangelo v commissioner supra we also note that the requirements that the appraiser and the donee sign the form_8283 also appear to be mandatory by signing the appraiser’s declaration the appraiser potentially subjects himself to a penalty under sec_6701 this requirement serves the purpose of defra section by discouraging the overvaluation of charitable_contributions see hewitt v commissioner supra pincite and the legislative_history cited thereat see also estate of chamberlain v commissioner tcmemo_1999_181 substantial compliance cannot be applied if to do so would defeat the policies of the underlying statutory provisions by signing the donee’s acknowledgment the donee asserts that it is a charitable_organization this requirement thus relates to the substance or essence of whether or not a charitable_contribution was actually made see bond v commissioner supra pincite petitioners argue that the regulations provide relief for failure to comply with the substantiation requirements for example the regulations provide that if it is impossible for the taxpayer to obtain the donee’s signature on the appraisal_summary the taxpayer’s deduction will not be disallowed provided the taxpayer attaches a statement to the appraisal_summary explaining why it was not possible to obtain the donee’s signature sec_1_170a-13 income_tax regs petitioners have not asserted that it was impossible to obtain the donee’s signature however nor did they attach an explanatory statement to the form_8283 the regulations also provide that if the taxpayer fails to attach the appraisal_summary to the tax_return the internal_revenue_service may request that the taxpayer submit the appraisal_summary within days of the request sec_1 170a- c iv h income_tax regs if such a request is made and the donor complies a deduction will not be disallowed provided that inter alia the donor’s failure to attach the appraisal_summary was a good_faith omission and a qualified_appraisal was completed within the specified period id because petitioners did not obtain a qualified_appraisal within the specified period however this exception does not apply we conclude that petitioners did not substantially comply with sec_1_170a-13 income_tax regs accordingly petitioners are not entitled to a noncash charitable_contribution_deduction iii petitioners’ remaining arguments petitioners raise a number of additional arguments regarding the issue of substantial compliance as well as other issues in their case we address these arguments below a curing a failure to comply with the regulations petitioners argue that taken as a whole the documents they provided to respondent--including the appraisals-- satisfy the requirements of the regulations although petitioners did not obtain or provide all of the documents within the prescribed period petitioners contend they should be allowed to cure any defects in the original appraisals and the appraisal_summary we disagree defra section provides that the appraisal_summary must be attached to the taxpayer’s tax_return and signed by the qualified_appraiser see defra sec a b thus the qualified_appraisal and the appraisal_summary must be completed no later than the due_date of the tax_return as discussed supra while the regulations provide limited relief from certain timing requirements those provisions are inapplicable to petitioners’ case nothing in defra section indicates that taxpayers are otherwise allowed to cure a failure to comply with the timing requirements b equitable considerations petitioners argue that denying them a deduction would be inequitable petitioners contend they donated something of value to dalpf and should not be denied a deduction for failing to comply with an arbitrary deadline we note first that we are not a court of equity and do not possess general equitable powers 101_tc_140 knight v commissioner tcmemo_1998_107 ‘there is no general judicial power to relieve from deadlines fixed by legislatures’ dirks v commissioner tcmemo_2004_138 quoting 896_f2d_218 7th cir affd 154_fedappx_614 9th cir second ‘deadlines like statutes of limitations necessarily operate harshly and arbitrarily with respect to individuals who fall just on the other side of them’ dirks v commissioner supra quoting 471_us_84 nevertheless ‘the legal system lives on fixed deadlines their occasional harshness is redeemed by the clarity which they impart to legal_obligation ’ id quoting prussner v united_states supra pincite furthermore we note that petitioners had approximately months in which to obtain a qualified_appraisal petitioners have not explained why they were unable to secure a qualified_appraisal within that period nor did petitioners ‘fall just on the other side’ of the deadline see id the appraisals were made more than months before the date of contribution the appraisals were made more than years after the due_date of petitioners’ tax_return thus we are not faced with a situation where the taxpayer has done all that can reasonably be expected of him see estate of chamberlain v commissioner tcmemo_1999_181 third as mentioned supra defra section is not primarily concerned with whether a charitable_contribution has been made hewitt v commissioner t c pincite rather defra section is concerned with substantiating the value of the contributed_property id thus even if petitioners made a charitable_contribution they must meet the substantiation requirements to claim a deduction c respondent’s alleged wrongdoing petitioners allege that respondent acted improperly during the examination of their tax_return we need not address petitioners sold their development rights on date sixty days before that date is date petitioners had from that time until the due_date of their tax_return on date to obtain a qualified_appraisal see sec_1_170a-13 iv b income_tax regs petitioners’ contentions at this time suffice it to say the issue before us is whether petitioners complied with the substantiation requirements of the regulations petitioners’ allegations even if they are true do not affect the resolution of this issue d the gain from the sale of the development rights finally in the notice_of_deficiency respondent determined an unreported capital_gain of dollar_figure resulting from the sale of petitioners’ development rights although petitioners assert that no gain resulted from the sale they have failed to prove that the material facts are not in dispute accordingly this issue is not appropriate for summary_judgment see rule a and b naftel v commissioner t c pincite conclusion we conclude that petitioners did not comply with the regulations and therefore are not entitled to a noncash charitable_contribution_deduction in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order will be issued
